Citation Nr: 9929102	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of residuals of a right ankle and foot injury, 
including surgical reconstruction residuals, rated as 20 
percent disabling.

2.  Evaluation of residuals of a left ankle and foot injury, 
including surgical reconstruction residuals, rated as 10 
percent disabling.

3.  Evaluation of right knee patellofemoral syndrome, rated 
as 10 percent disabling.

4.  Evaluation of left knee patellofemoral syndrome, rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1, 1993, 
to September 30, 1996.  He also had 3 months and 16 days of 
active service prior to October 1, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision in 
which the RO, among other things, granted service connection 
for residuals of a right ankle and foot injury, status post 
surgical reconstruction (rated 20 percent disabling), 
residuals of a left ankle and foot injury, status post 
surgical reconstruction (rated 10 percent disabling), right 
knee patellofemoral syndrome (rated 10 percent disabling), 
and left knee patellofemoral syndrome (rated 10 percent 
disabling).  In March 1997, the veteran filed a Notice of 
Disagreement (NOD) with respect to the ratings assigned for 
these service-connected disabilities.  As his appeal is from 
an original award, the Board has framed the issues as shown 
on the title page of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


REMAND

The Board notes that the disabilities at issue have been 
rated by the RO under the provisions of diagnostic codes 
which contemplate impairment manifested, at least in part, by 
limitation of motion (38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5019, 5271 (1998)).  For this reason, medical evidence 
needs to be obtained as to the degree of functional loss 
caused by each of these service-connected disabilities.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain, etc.).  This is especially so in light of the veteran's 
complaints of increased problems with certain activities.

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).  
In DeLuca, supra, the United States Court of Appeals for 
Veterans Claims (Court) cited the case of Bierman v. Brown, 
6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disabilities of 
the left ankle and foot, right ankle and foot, left knee, and 
right knee.

On VA general medical examination in December 1996, the 
veteran reported a history of in-service left ankle injury in 
1993, and in-service right ankle injury in 1994 with surgery 
on both ankles in January 1996.  He complained that he was 
still unable to stand for more than 30 minutes, and could not 
walk for more than 15 minutes.  He described pain and 
swelling in both ankles as well as a tender area on the 
lateral aspect of the right foot that is painful even when he 
is not standing or walking.  He also noted popping and 
cracking in both of his knees, particularly when going up and 
down stairs.  On examination, the veteran was observed to 
have a slow gait with normal posture.  Examination of the 
ankles showed essentially no lateral or medial motion.  
Anterior and posterior range of motion was normal.  There was 
an 8 1/4" scar along the lateral aspect of the left ankle and 
foot, and a 7" scar along the lateral aspect of the right 
ankle and foot.  The tender area of the right foot was 1/2" 
beyond the end of the scar on the right foot.  Dorsiflexion 
and plantar flexion were normal.  The examiner indicated that 
the veteran limped on the right foot possibly due to the pain 
in the lateral aspect of the right foot.  Examination of the 
veteran's knees revealed mild crepitus with flexion and 
extension.  There was no limitation of motion.  There was 
some pain with movement of the patella on the femur, 
bilaterally.  X-rays of the left ankle showed orthopedic 
fixation pins within the calcaneus and talus and post-
traumatic changes at the lateral malleolus.  The right ankle 
was positive for post-traumatic change at the lateral 
malleolus, and small metal foreign bodies within the right 
talus and right calcaneus indicating previous orthopedic 
fixation.  The diagnoses included bilateral patellofemoral 
syndrome, reconstruction of injured tendons of the left ankle 
and foot, with a large scar, limited motion of the left ankle 
and degenerative arthritis, and reconstruction of injured 
tendons of the right foot with a large scar, tender area on 
the lateral aspect of the foot, limitation of motion and 
degenerative arthritis of the right foot.

The Board notes that, although the report of examination 
recorded the veteran's complaints of pain, as well as 
clinical findings of tenderness, no attempt was made to 
quantify the veteran's pain as required by DeLuca.  The 
examiner nevertheless diagnosed degenerative arthritis and 
patellofemoral syndrome which suggests that the pain 
complained of by the veteran was neither excessive nor 
unfounded.  Inasmuch as the examination report was not 
responsive to the mandate in DeLuca that the examiner express 
the functional losses experienced by the veteran in terms 
that can be used to apply the criteria of the applicable 
diagnostic codes, a remand is required.  For example, while a 
veteran may have normal range of motion demonstrated in a 
clinical setting, his functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe limitation of motion.  If so, he must be rated 
accordingly. The only way to apply this rule is for the 
examiner to provide his/her best judgment as to what level of 
disability is caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.

The Board also notes that VA outpatient treatment records 
have been associated with the claims folder and reflect that 
the veteran was seen in May 1997 for complaints related to 
both ankles and knees.  The veteran requested medication for 
problems with his knees and ankles.  He complained of 
gradually increasing pain, swelling and "locking up" in 
both knees.  He denied any definite giving way or falls due 
to his knees.  On examination of the knees, there was no 
gross swelling and no subpatellar crepitus.  Ligaments were 
noted to be generally stable with slight laxity of the 
lateral collateral ligament bilaterally.  The veteran was 
tender bilaterally at the anterior and medial joint line and 
the anterior lateral ligament on the right side.  X-rays of 
both knees revealed mild degenerative joint disease.  
Examination of the ankles was positive for moderately 
decreased eversion and inversion.  X-rays of the ankles 
showed mild degenerative joint disease.  The diagnostic 
impression was pain and catching of both knees, and status 
post ligament reconstruction of both ankles.  In July 1997, 
the veteran was seen in the mobile health clinic.  He 
reported limited range of motion in both ankles and an 
inability to stand for long periods of time due to pain.  The 
assessment included traumatic arthritis.  In November 1997, 
the veteran returned and was noted to have fair range of 
motion.  In March 1998, the veteran reported that Tylenol was 
helping his arthritis pain.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
disabilities of the right ankle and foot, 
left ankle and foot, right knee or left 
knee since March 1998, the date of the 
most recent VA outpatient treatment 
records in the claims folder.  Based on 
his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
pertaining to the above disabilities from 
the identified health care provider(s).  
All treatment records obtained should be 
associated with the claims folder.

3.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
all functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1998), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional limitation legitimately 
experienced by the veteran for the right 
foot and ankle, left foot and ankle, 
right knee and left knee.  Functional 
loss due to such difficulties should be 
described in terms of additional range-
of-motion loss beyond that which is 
clinically observed.  See DeLuca, supra.  
If such analysis is not possible, the 
reasons for this impossibility should be 
set forth.  Radiographic studies of the 
veteran's feet, ankles and knees should 
be made.  Any problems with subluxation 
or instability should be described as 
slight, moderate, or severe.  All scars 
and any associated symptoms should be 
described in detail.  If the veteran is 
examined at a time of maximum disability, 
this should be noted.  All findings, 
opinions and bases therefor should be set 
forth in detail.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Adjudicatory action should be 
taken which takes into account the 
principles of Fenderson, supra.  The RO 
should consider whether separate 
compensable ratings are warranted for 
disability due to scarring or subluxation 
or instability.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


